Larauve, J.
The defendant was convicted of robbery, and sentenced to.fourteen years’ hard labor in the penitentiary. He took this appeal.
This case presents the same questions passed upon in the case of tho State of Louisiana v. Peter Cook, No. 1492, in this Court, lately decided, and for the reasons therein assigned, the same judgment must be rendered in substance.
It is therefore ordered, adjudged and decreed that the judgment of the District Court appealed from be annulled, avoided and reversed, and that the motion in arrest of judgment be maintained, and said judgment arrested.
It is further ordered and decreed that the prisoner be detained in close custody, as the law directs, until the next session of the District Court of East Baton Rouge., then and there, to answer to a new bill of indictment, or other proceeding, that may be preferred against him for the crime of robbery committed on the person of Joseph Russels, with which he now stands charged, and to abide the orders of the District Court of East Baton Rouge thereupon,